WiNsnow, J.
(concurring). I fully agree with the decision reached in this case, but I desire to add a few words on account of what seems to me an inaccuracy in the opinion of the court. It is true, as stated in the opinion, that at common law the principle was well established that the personal, liability of the mortgagor could not be enforced in the equitable action to foreclose the mortgage. In Walton v. Goodnow, 13 Wis. 661, a foreclosure complaint, which also demanded a personal judgment for deficiency, was demurred to, and the demurrer was stricken out as frivolous by the trial court. Upon appeal this court recognized the principle above-stated as existing under the old practice, and held that the question whether it still obtained under the Eevised Statutes-of 1858 was a fair question for argument, and hence that the demurrer should not have been held frivolous. Thus it will be seen that in this case the court did not decide that the common-law principle still prevailed in this state, but simply held that it was a question open to -argument. The next case-*590was that of Sauer v. Steinbauer, 14 Wis. 70, which was a foreclosure action brought against the mortgagor alone, and it was held that in such case the personal liability could be enforced in the foreclosure action under the Code provision authorizing joinder of actions; but the question whether the personal claim could be joined where there were other defendants in the foreclosure action not personally liable, was not involved and not decided. The latter question was presented in the immediately following cáse of Cary v. Wheeler, 14 Wis. 281, and it was held that such joinder could not be had if the proper demurrer was taken, but that otherwise the objection was waived and both causes of action could proceed .to a judgment in the same action. These principles were followed in Jesup v. City Bank, 14 Wis. 331; Stilwell v. Kellogg, 14 Wis. 461; Faesi v. Goetz, 15 Wis. 231.
After these decisions came the enactment of ch. 243, Laws of 1862, which authorized a judgment for deficiency against the defendants personally liable in all foreclosure actions, when such judgment was demanded in the complaint. Thus, prior to the passage of this act, the law in this state was that the action at law could be joined with the foreclosure action where the mortgagor was the sole defendant, and could also be joined when there were other defendants in the absence of a demurrer on the ground of misjoinder. The common-law principle, on the contrary, was that there could be no enforcement of personal liability in any action of foreclosure. So it seems to me inaccurate, if not absolutely incorrect, to say that the common-law principle was enforced in this state by the decisions cited even in a modified form. See Endress v. Shove, 110 Wis. 133, 85 N. W. 653, where the effect of the decisions on this subject prior to the passage of ch. 243 aforesaid is explained.
This conclusion, however, does not affect the ultimate question in the present case. The complaint was a statutory complaint, under sec. 3156, Stats. 1898, which section au-*591tkorizes a personal judgment in a foreclosure action for any deficiency remaining after applying tbe proceeds of tbe sale of tbe mortgaged premises to tbe debt and costs. It does not authorize a personal judgment for tbe debt generally, but only for tbe deficiency after tbe application of tbe security. Where there is no security, no foreclosure, and no sale, there can be no deficiency after sale, and hence no judgment for deficiency.
MaRshall, J. I concur in tbe foregoing opinion of Mr. Justice WlNSLOW.